Citation Nr: 1028840	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-23 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1960 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision that, in pertinent 
part, denied service connection for residuals of prostate cancer.  
The Veteran timely appealed.

In December 2006, the Veteran testified during a hearing before 
RO personnel.

In June 2010, the Veteran testified during a hearing before the 
undersigned at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

The Veteran contends that service connection is warranted on the 
basis that his current residuals of prostate cancer are the 
result of exposure to herbicides in service.

Prostate cancer is listed among the diseases presumed to be 
associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  
The record reflects that the Veteran was first diagnosed with 
prostate cancer more than one year after his military discharge 
from service.  

The Veteran's DD Form 215 reflects that he was awarded the 
Vietnam Service Medal and Vietnam Campaign Medal.  His service 
personnel records reflect overseas service in Thailand, but no 
duty or visitation in Vietnam.  

The Veteran contends that he deplaned from the aircraft in 
Saigon, Vietnam, during a refueling stop while in route to his 
assigned duty in Thailand in April 1965; and again while in route 
on his return flight in April 1966.  Specifically, he testified 
that the aircraft flew from San Francisco, California, to Hawaii, 
to Hong Kong, and then to Saigon, Vietnam, prior to arriving in 
Thailand.  On the return flight in April 1966, the Veteran flew 
from Bangkok, Thailand, to Saigon, Vietnam; and testified that he 
spent several hours at Ton Son Nhut in Vietnam where prisoners of 
war (POWs) were brought on the aircraft.  The POWs, chained by 
hand and foot, deplaned in Guam, and the aircraft continued to 
San Francisco, California.

In addition, the Veteran testified that he was exposed to 
herbicides in Thailand, while working in long-range 
communications at the base perimeter in a radio shack near the 
end of the runway, where he watched aircraft taking off and 
landing.  A 1965 unit history obtained for the 207th Signal 
Company, located at Camp Friendship in Korat, Thailand, did not 
document the use, storage, spraying, or transportation of 
herbicides.  
   
A Record of Assignments shows that the Veteran was assigned to 
the 207th Signal Company (TROPO) in April 1965; to the 55th 
Signal Company (SPT) in July 1965; and to the USA STRAT COMM 
(Strategic Army Communications Command) in September 1965, until 
his departure for returning to the United States in April 1966.  
Given the additional units to which the Veteran was assigned in 
Korat, Thailand, another attempt should be made to obtain each of 
the unit histories, which might provide credible supporting 
evidence of herbicide exposure.

The Veteran testified that, on one occasion, they were moved out 
of their living quarters, called "hooches", for about one week.  
When he returned, the jungle that was behind the "hooches" was 
completely black.

Under these circumstances, the Board finds that the RO or AMC 
should attempt to verify, through official channels, the 
likelihood of the Veteran's exposure to herbicides during the 
course of his duties in active service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should seek the flight 
manifests or other verification of the 
Veteran's claimed in-country visitation in 
Vietnam from JSRRC or other appropriate 
authority, specifically involving flight 
stopovers in route to Thailand on April 28, 
1965 (Pan Am Flight 1); and at Ton Son Nhut 
in Vietnam, in route to Guam with POWs 
aboard the aircraft in April 1966 
(Continental Airlines).

The RO or AMC should also request copies of 
the Veteran's unit histories while assigned 
in Thailand-particularly, the 55th Signal 
Company (SPT), for July and August 1965; 
and the USA STRAT COMM, for September 1965 
to April 1966.  A copy of the Veteran's 
DD Forms 214 and 215, and DA Form 20, or 
equivalent service documents, should be 
sent to JSRRC. 

2.  The RO or AMC should attempt to 
corroborate the Veteran's claimed exposure 
to herbicides in service-specifically, in 
assignments in 1965 and 1966 in Korat, 
Thailand, at the base perimeter in a radio 
shack near the end of the runway, and in 
"hooches."  

3.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


